USCA11 Case: 22-10078    Document: 56-1     Date Filed: 12/21/2022   Page: 1 of 5




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                         For the Eleventh Circuit

                          ____________________

                                 No. 22-10078
                           Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       REINIER GONZALEZ CABALLERO,
       ALEXEIS NAPOLES MANRESA,


                                                Defendants- Appellants.


                          ____________________

                 Appeals from the United States District Court
                     for the Southern District of Florida
                    D.C. Docket No. 1:21-cr-20111-CMA-3
USCA11 Case: 22-10078       Document: 56-1      Date Filed: 12/21/2022      Page: 2 of 5




       2                       Opinion of the Court                   22-10078

                             ____________________

       Before WILLIAM PRYOR, Chief Judge, NEWSOM, and GRANT, Circuit
       Judges.
       PER CURIAM:
              Reinier Gonzalez Caballero and Alexeis Napoles Manresa
       appeal their convictions for conspiring to commit money launder-
       ing, 18 U.S.C. § 1956(h), and for money laundering, id.
       § 1956(a)(1)(B)(i). At trial, the district court instructed the jury that
       it could find that Caballero and Manresa possessed the requisite
       “knowledge” for the offenses if the defendants “one, actually knew
       that the money or properties involved in the financial transactions
       were the proceeds of some kind of unlawful activity, or, two, had
       every reason to know but deliberately closed his eyes.” Caballero
       and Manresa argue that the district court erred in giving this delib-
       erate ignorance instruction. We disagree and affirm.
              We review a challenge to a jury instruction on deliberate ig-
       norance de novo. United States v. Stone, 9 F.3d 934, 937 (11th Cir.
       1993). District courts have broad discretion in formulating a jury
       charge as long as “the charge as a whole accurately reflects the law
       and the facts.” United States v. Arias, 984 F.2d 1139, 1143 (11th Cir.
       1993). As a result, our review of jury instructions is deferential, and
       we “will only reverse if we are left with a substantial and eradicable
       doubt as to whether the jury was properly guided in its delibera-
       tions.” United States v. Crabtree, 878 F.3d 1274, 1289 (11th Cir.
       2018).
USCA11 Case: 22-10078      Document: 56-1      Date Filed: 12/21/2022     Page: 3 of 5




       22-10078                Opinion of the Court                         3

              We have long recognized deliberate ignorance as an alterna-
       tive to actual knowledge when “a party has his suspicion aroused
       but then deliberately omits to make further enquiries, because he
       wishes to remain in ignorance.” United States v. Hristov, 466 F.3d
       949, 952 (11th Cir. 2006). A deliberate ignorance instruction is
       proper if “the facts support the inference that the defendant was
       aware of a high probability of the existence of the fact in question
       and purposely contrived to avoid learning all of the facts in order
       to have a defense in the event of a subsequent prosecution.” United
       States v. Steed, 548 F.3d 961, 977 (11th Cir. 2008). The instruction
       should not be given when the evidence points only to actual
       knowledge, instead of deliberate avoidance. Id.
              The district court did not err in instructing the jury on delib-
       erate ignorance because numerous facts pointed toward conscious
       avoidance. Both Caballero and Manresa knew Alfredo Ruiz, the in-
       dividual who recruited them to open sham corporations in their
       names so that he could clean money obtained through Medicare
       fraud, only by “Maik.” They each had an initial meeting with
       “Maik” in a parking lot and were told that the corporations they
       would open were not real businesses, but that their skills would be
       matched to the businesses in case the banks asked any questions.
       In exchange, “Maik” would pay them $100 per day plus utilities and
       some of their personal living expenses. But Caballero and Manresa
       never asked “Maik” where the money came from or “Maik’s” real
       name or business.
USCA11 Case: 22-10078     Document: 56-1      Date Filed: 12/21/2022    Page: 4 of 5




       4                      Opinion of the Court                22-10078

               And the suspicious circumstances of their day-to-day busi-
       ness dealings with “Maik” further support the inference that they
       were on notice but avoided actual knowledge of the illegality of the
       operation. The evidence established that after money was depos-
       ited into the sham business accounts, Caballero and Manresa were
       instructed to make cash withdrawals under $10,000 to avoid raising
       a “red flag” and to visit different banks if they had multiple with-
       drawals to make in the same week. After withdrawing the cash,
       they would meet “Maik,” who was well-dressed and drove luxury
       cars, in restaurants and “random parking lots,” where they would
       hand envelopes containing the cash and receipt to “Maik” through
       his car window. Apart from withdrawing and delivering the cash—
       totaling about $111,000 for Caballero and $112,000 for Manresa—
       they never performed any work. And their corporations, which
       had no other employees, never completed any work in exchange
       for the sizeable checks. In sum, we have no doubt that a reasonable
       factfinder could have found that their suspicions were aroused and
       that their failure to make inquiries was the result of deliberate ig-
       norance. So the instruction was properly given.
              And we reject Caballero and Manresa’s argument that the
       instruction effectively allowed the jury to convict them on a basis
       akin to a standard of negligence. The district court instructed the
       jury that “negligence, carelessness or foolishness is not enough to
       prove the Defendant had the requisite proof of knowledge.” Be-
       cause we presume that a jury follows its instructions, United States
USCA11 Case: 22-10078     Document: 56-1     Date Filed: 12/21/2022   Page: 5 of 5




       22-10078              Opinion of the Court                        5

       v. Brown, 983 F.2d 201, 202 (11th Cir. 1993), we are satisfied that
       the instruction did not lower the government’s burden of proof.
             We AFFIRM Caballero’s and Manresa’s convictions.